Citation Nr: 1822744	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for the period from June 25, 1998, in excess of 10 percent from May 2, 2009, in excess of 40 percent from June 3, 2013, in excess of 50 percent from August 22, 2013, and in excess of 70 percent from September 7, 2013 to October 17, 2016 for the service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a commissioned officer in the United States Army from June 1964 to August 1973.  He had subsequent service in the Army Reserves from June 1978 to February 1993.  His service records reflect that he is a graduate of the United States Military Academy at West Point and served in the Republic of Vietnam.  His military decorations include the Army Commendation Medal and Bronze Star Medal with Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in a Central Office hearing in February 2018 before the undersigned.  A transcript of the hearing is associated with the record.  During the hearing, the Veteran indicated that he was satisfied with the current 100 percent disability rating for his bilateral hearing loss, effective from October 17, 2016.  However, he was seeking increased staged ratings for the periods on appeal, as reflected in the title page.  Thus, the 100 percent rating from October 17, 2016 to the present is a full grant of the benefits sought on appeal for this discreet period, and this limited part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an earlier effective date for individual employability has been raised by the record during the February 2018 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Finally, during his February 2018 hearing, the Veteran was granted a motion to advance this case on the docket (AOD) due to age.  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board apologies for the delay, but additional development is necessary in order to afford the Veteran every possible consideration.

The Board observes that the Veteran has submitted two audiograms from two private physicians.  In July 2007, the Veteran underwent an audiogram at George Washington University Hospital Audiology Center (GWUH).  In August 2007, the Veteran underwent an audiogram at Carlisle Ear, Nose & Throat (Carlisle).  In these reports, the private practitioners assigned speech recognition thresholds.  However, it is not clear from the report whether the Maryland CNC word list was used in this examination.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

In addition, both private audiological examination reports depicts puretone test results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the graph does not show clear decibel measurements at all relevant levels.  Thus the graph is not sufficiently clear to permit a proper interpretation.  

As such, on remand, a further clarification is needed as to these private audiology reports.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage 
v. Shinseki, 24 Vet. App. 259 (2011).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. at 260.  The Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's private medical providers at GWUH and Carlisle, and ask him or her to determine (i) if the Maryland CNC word list was used during audiological testing completed in July 2007 (GWUH) and August 2007 (Carlisle); and (ii) the numeral decibel levels in all frequencies..  Document all efforts made.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





